Citation Nr: 1009438	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from May 1944 to June 1946.  
He was awarded the Purple Heart Medal.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By that rating action, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for the cause of the Veteran's death.  The 
Appellant appealed the RO's April 2008 rating action to the 
Board. 

In January 2010, the Appellant testified before the 
undersigned Veterans Law Judge at the Nashville, Tennessee 
RO.  A copy of the hearing transcript has been associated 
with the claims files.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

In the decision below, the Board will grant the Appellant's 
petition to reopen her previously denied claim for service 
connection for the cause of the Veteran's death.  The 
underlying claim for service connection for the cause of the 
Veteran's death on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a May 2002 rating decision, the RO last denied the 
Appellant's claim for service connection for the cause of the 
Veteran's death.  The Appellant was notified of the RO's 
decision the next month, but did not file a timely Notice of 
Disagreement. 

2.  Since the final May 2002 rating action, additional 
evidence has been received, which was not previously of 
record and relates to an unestablished fact necessary to 
substantiate the Appellant's claim for service connection for 
the cause of the Veteran's death (e.g., nexus to military 
service).


CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision, wherein the RO denied 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2.  Evidence received since the final May 2002 rating 
decision is new and material, and the claim for service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

In the decision below, the Board is granting the Appellant's 
petition to reopen a previously denied claim for service 
connection for the cause of the Veteran's death, and 
remanding the underlying claim on the merits for additional 
development. Hence, a determination on whether the VCAA's 
duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).


II.  New and Material Analysis

The Appellant seeks to reopen a previously denied claim for 
service connection for the cause of the Veteran's death that 
was last denied by the RO in May 2002 and not appealed.  
During a January 2010 hearing, as well as throughout the 
pendency of her claim, she asserts that poor circulation 
caused by the Veteran's service-connected residuals of cold 
injuries to his right and left feet caused him to develop 
deep vein thrombosis, which contributed to his death.  She 
also argues that the Veteran's service-connected post 
traumatic stress disorder(PTSD) contributed to his death.  
(See Transcript (T.) at pages (pgs.) 5, 17). 

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has been submitted, and the petition to reopen the 
previously denied claim for service connection for the cause 
of the Veteran's death will be granted.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2009).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2009). See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Appellant contends that poor circulation caused by the 
Veteran's service-connected residuals of cold injuries to his 
right and left feet caused him to develop deep vein 
thrombosis, which contributed to his death.  She also argues 
that the Veteran's service-connected PTSD contributed to his 
death.  (See T. at pgs. 5, 17). 

The Appellant's Certificate of Death, dated in January 2000, 
demonstrates that the immediate cause of death was acute 
cardiopulmonary arrest, due to (or as a consequence of ) 
respiratory failure, due to (or a consequence of) chronic 
obstructive pulmonary disease (COPD).  Other significant 
conditions contributing to death but not resulting in the 
underlying causes were:  (1) probably pulmonary emboli; (2) 
deep vein thrombosis, left leg; and, (3) abdominal wall 
hematoma.  

At the time of his death, the Veteran was service connected 
for PTSD, rated as 50 percent disabling, residuals of cold 
injuries to the right and left hands; each foot rated as 10 
percent disabling, and residuals of cold injuries to the 
right and left feet, each hand rated as 10 percent disabling. 

The evidence that must be considered in determining whether 
there is a basis for reopening the Appellant's previously 
denied claim for service connection for the cause of the 
Veteran's death is the evidence that has been added to the 
record since an unappealed and final May 2002 rating 
decision.  The evidence of record at the time included the 
Veteran's service treatment records (STRs), his post-service 
VA outpatient and private hospital treatment records and 
January 2000 Certificate of Death.  

In May 2002, the RO concluded that there was no basis to 
establish service connection for the cause of the Veteran's 
death because none of his service-connected disabilities were 
listed on his Certificate of Death as a primary or 
contributory factor in his death.  The RO also determined 
that a review of the Veteran's STRs was devoid of any 
treatment for, or diagnosis(es) of, any chronic respiratory 
disorder, to include COPD, which was the underlying cause of 
the Veteran's fatal respiratory failure and cardiopulmonary 
arrest.  Thus, the RO concluded that service connection for 
the cause of the Veteran's death was not warranted.  The 
Appellant was notified of this decision by letter from the RO 
in a June 2002 letter, but she did not appeal.  Thus, the 
RO's May 2002 rating decision became final.  38 U.S.C.A. § 
7105(c) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2009).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the previously denied claim for service 
connection for the cause of the Veteran's death.
The evidence received subsequent to the May 2002 rating 
action is presumed credible for the purposes of reopening the 
Appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In October 2007, VA received the Appellant's petition to 
reopen her previously denied claim for service connection for 
the cause of the Veteran's Death.  (See VA Form 21-534, 
Application for Dependency and Indemnity Compensation, death 
Pension an Accrued Benefits by a Surviving Spouse or child 
(Including Death Compensation if Applicable), received by the 
RO in October 2007).  In support of her claim, she provided a 
statement, prepared by K. W. L., M. D., dated in May 2000 and 
received by VA in October 2007.  Dr. K. W. L., opined, 
"[w]ith said patient's history and recent hospitalization 
for Deep Vein Thrombosis, which was accompanied by an 
Abdominal Wall Hematoma probably led to Multiple Pulmonary 
Emboli.  These, in turn, resulted in Acute Cardiopulmonary 
Arrest Respiratory Failure and Death.  Therefore, his 
recurrent problems with Deep Vein Thrombosis probably played 
a significant role in his demise."  (See May 2000 report, 
prepared by K. W. L, M. D., received by VA in October 2007).  

As the above-cited private medical opinion was not previously 
of record at the time of the RO's final May 2002 rating 
decision, it is new.  It is also material.  In the final May 
2002 rating action, the RO concluded that there was no basis 
to establish service connection for the cause of the 
Veteran's death because none of the his service-connected 
disabilities were listed on his Certificate of Death as a 
primary or contributory factor in his death.  The RO also 
determined that a review of the STRs was devoid of any 
treatment for, or diagnosis(es) of, any chronic respiratory 
disorder, to include COPD, which was the underlying cause of 
the Veteran's fatal respiratory failure and cardiopulmonary 
arrest.  
As noted previously herein, throughout the appeal, the 
Appellant has argued that the Veteran's service-connected 
residuals of cold injuries to his right and left legs had 
caused the Veteran to develop deep vein thrombosis which, in 
turn, contributed to his demise.  Deep Vein Thrombosis was 
listed on the Veteran's certificate of Death as a significant 
condition that contributed to the Veteran's death but that 
did not result in the underlying cause.  Given the 
Appellant's contention, in conjunction with Dr. K. W. L's 
report, wherein he opined that the "patient's history" 
(presumably, and as maintained by the Appellant, his service-
connected residuals of cold injuries to the right and left 
legs) and recent hospitalization for deep vein thrombosis, 
probably led to his multiple pulmonary emboli and, in turn, 
probably played a significant role in his demise, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  

Thus, because the newly submitted evidence relates to an 
unestablished fact necessary to substantive the claim, namely 
a possibility of a nexus between the Veteran's service-
connected cold injuries of the right and left feet and his 
death, it raises a reasonable possibility of substantiating 
the underlying claim for service connection for the cause of 
the Veteran's death.  As Dr. K. W. L.'s May 2000 report is 
considered adequate to meet the requirements to be new and 
material, as described in the laws and regulations above, the 
previously denied claim for service connection for the cause 
of the Veteran's death is, therefore, reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death, the appeal to this extent is granted.



REMAND

After a review of all evidence of record, the Board has 
determined that the Appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must 
be remanded, in part, for compliance with applicable law 
relative to VA's duties to notify and assist pursuant to the 
VCAA.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in a claim for DIC benefits, VA's duty to notify under 
38 U.S.C.A § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his death (here, the Veteran's sole service-
connected disability during his lifetime was chronic low back 
strain, evaluated as 10 percent disabling); (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Id.

In May 2000, VA received the Veteran's Certificate of Death, 
as well as the Appellant's claim of entitlement to burial 
benefits.  (See Certificate of Death, and VA Form 21-530, 
Application for Burial Benefits, received by VA in May 2000).  

Although the RO, in a July 2001 letter to the Appellant, 
provided an explanation of the evidence and information 
required to substantiate her claim for service connection for 
the cause of the Veteran's death, it did not advise her of 
the following required elements as required by Hupp:  (1) 
Notice that the Veteran was service connected for PTSD (rated 
as 50 percent disabling), residuals of cold injuries to the 
right and left feet (each foot rated as 10 percent disabling) 
and residuals of cold injuries to the right and left hands 
(each rated as 10 percent disabling) during his lifetime; 
and, (2) evidence and information required to substantiate 
her cause of death claim based on a condition not yet service 
connected-here, the principal causes of death listed on the 
Veteran's January 2000 death certificate were acute 
cardiopulmonary arrest, due to (or as a consequence of ) 
respiratory failure, due to (or a consequence of) chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
causes were:  (1) probably pulmonary emboli; (2) deep vein 
thrombosis, left leg; and, (3) abdominal wall hematoma.  (See 
Veteran's Certificate of Death, dated in January 2000).  
Thus, the Appellant's claim will be remanded, in part, for a 
VCAA notice that is compliant with the Court's precedent in 
Hupp.

Finally, VA has not obtained a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

As previously noted, the principal causes of death listed on 
the Veteran's death certificate were acute cardiopulmonary 
arrest, due to (or as a consequence of ) respiratory failure, 
due to (or a consequence of) chronic obstructive pulmonary 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying causes were:  (1) 
probably pulmonary emboli; (2) deep vein thrombosis, left 
leg; and, (3) abdominal wall hematoma.  (See Veteran's 
Certificate of Death, dated in January 2000).

The Veteran's STRs pertinently show that in January 1945, he 
complained of a sharp, non-radiating left-sided chest pain of 
one hour duration that was associated with palpitation only.  
On physical evaluation, the Veteran demonstrated a sighing-
type respiration.  X-rays of the chest showed a primary 
calcified complex on the right side that consisted of five 
millimeters calcification under the fourth right rib and four 
calcified glands in the right helium that measured six, 
seven, eight, and nine millimeters.  Otherwise, the lung 
fields were clear.  Impressions of hyperventilation syndrome 
and neurocirculatory ischemia were entered.  When evaluation 
for service discharge in June 1946, the Veteran's lungs were 
evaluated as "normal."  X-rays of the chest revealed no 
significant abnormalities.  
The first post-service evidence of any pulmonary pathology 
was in May 1975.  At that time, VA x-rays of the chest 
revealed some hyperinflation, plate-like atalectasis at the 
left lung base and some calcified granultoma.  VA reports, 
dated in February and March 1998, showed a diagnosis of COPD 
reflux, as well as a notation that the Veteran had COPD and a 
history of being a "heavy smoker," respectively.  An April 
1996 VA general medical examination report also showed that 
the Veteran had been diagnosed with COPD.  In a May 2000 
report, prepared by K. W. L., M. D., he opined "[w]ith said 
patient's history and recent hospitalization for Deep Vein 
Thrombosis, which was accompanied by an Abdominal Wall 
Hematoma probably led to Multiple Pulmonary Emboli.  These, 
in turn, resulted in Acute Cardiopulmonary Arrest Respiratory 
Failure and Death.  Therefore, his recurrent problems with 
Deep Vein Thrombosis probably played a significant role in 
his demise."  (See May 2000 report, prepared by K. W. L, M. 
D., received by VA in October 2007).  

In view of the above-cited STRs, as well as Dr. K. W. L.'s 
opinion suggesting a nexus between the Veteran's service-
connected cold injuries of the right and left feet to his 
fatal deep vein thrombosis, the Board finds that a medical 
opinion is required in the present case to consider whether 
any fatal pulmonary disorder may have been related to, or had 
its onset during, his period of military service, or whether 
any service-connected disorder(s) contributed to or causally 
shared in producing the Veteran's death.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  In accordance with the VCAA and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) 
advise the Appellant of (1) a statement 
of the conditions, if any, for which the 
Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.

2.  After all available records have been 
associated with the claims files, the RO 
must refer the case to an appropriate VA 
examiner for a medical opinion to address 
the Appellant's claim of entitlement to 
service connection for the cause of the 
Veteran's death.  The examiner must 
provide a rationale for these opinions. 
The following considerations will govern 
the examination:

a.  The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, with particular attention paid 
to the evidence noted below.  In addition 
to the specific directive of addressing 
the evidence of record as noted below, 
the examiner must acknowledge receipt and 
review of the claims files and a copy of 
this remand.

b.  In reaching all conclusions, the 
examining physician, must identify and 
explain the medical basis or bases for 
the conclusion, with identification of 
the evidence of record relied upon in 
reaching the conclusion.  In particular:
c.  The examiner must identify all 
principal or contributory causes of 
death, and must state whether any such 
disability was incurred in service.  In 
so doing, the examiner must provide an 
opinion as to whether any fatal pulmonary 
disorder had its onset during the 
Veteran's period of military service.

The examiner must also provide an opinion 
as to whether any of the Veteran's 
service-connected disabilities (PTSD, 
rated as 50 percent disabling, residuals 
of cold injuries to the right and left 
feet, each foot rated as 10 percent 
disabling, and residuals of cold injuries 
to the right and left hands, each hand 
rated as 10 percent disabling) 
contributed to or causally shared in 
producing the Veteran's death.

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

In formulating his or her opinion, the 
examiner must comment on the 
significance, if any, of the following 
evidence in the claims files:

(i) January 1945 STR, showing that the 
Veteran had complained of a sharp, non-
radiating left-sided chest pain of one 
hour duration that was associated with 
palpitation only; 

(ii) January 1945 X-rays of the Veteran's 
chest, reflecting a primary calcified 
complex on the right side that consisted 
of five millimeters calcification under 
the fourth right rib and four calcified 
glands in the right helium that measured 
six, seven, eight, and nine millimeters.  
Impressions of hyperventilation syndrome 
and neurocirculatory ischemia were 
recorded;

(iii) A June 1946 service separation 
examination reflecting that the Veteran's 
lungs were evaluated as "normal."  X-
rays of the chest revealed no significant 
abnormalities.; 

(iv) May 1975 VA x-rays of the Veteran's 
chest, showing some hyperinflation, 
plate-like atalectasis at the left lung 
base and some calcified granultoma;

(v) VA reports, dated in February and 
March 1998, containing a diagnosis of 
COPD reflux and a notation that the 
Veteran had COPD and a history of being a 
"heavy smoker," respectively;

(vi) An April 1996 VA general medical 
examination report, reflecting that the 
Veteran had been diagnosed with COPD; and 

(vii) May 2000 report, prepared by K. W. 
L., M. D., wherein he opined "[w]ith 
said patient's history and recent 
hospitalization for Deep Vein Thrombosis, 
which was accompanied by an Abdominal 
Wall Hematoma probably led to Multiple 
Pulmonary Emboli.  These, in turn, 
resulted in Acute Cardiopulmonary Arrest 
Respiratory Failure and Death.  
Therefore, his recurrent problems with 
Deep Vein Thrombosis probably played a 
significant role in his demise."  

3.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include adequate 
responses to the specific opinion 
requested, it must be returned to the 
examiner for corrective action.

4.  Thereafter, the AMC/RO should re- 
adjudicate the Appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
the Appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the Appellant with 
the procedural and substantive development of her claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The Appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.2009).



______________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


